DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 2013/0320589).
Regarding claim 1, Fujita meets the claimed molding apparatus (imprint apparatus 100, Fig. 1, [0015]) for molding a composition on a substrate (substrate 5) by using a mold, (mold 3) comprising: a moving unit (substrate stage 7 and driving mechanism (not shown), [0016]) configured to hold and move the substrate; and a gaseous matter supplying unit (gas supply section 11 [0024]) configured to supply gaseous matter, wherein the gaseous matter supplying unit includes a supply port (gas flow forming section 10) arranged in a periphery of the (part 10 is at the periphery of substrate 5, see Fig. 1) held by the moving unit (stage 7), and supplies the gaseous matter from the supply port while the moving unit is moving the substrate (when the substrate stage 7 moves in the +X-direction, the controller 14 can select the second gas flow forming section 10-2 as a gas flow forming section to be used so as to form a gas flow in a direction identical to the moving direction [0030]) after the composition is supplied to a molding area in the periphery of the substrate. (The gas supply section 11 can be configured to, for example, supply an imprint gas to the blower 10a in a first period 
including the period in which the mold 3 is brought into contact with a resin, [0026]).
Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used in the steps of blowing gas before or after the composition (resin) is applied, [0026].

Regarding claim 2, Fujita meets the claimed wherein the supply port is arranged at a position lower than an upper face of the substrate held by the moving unit. (Fujita teaches a maximum height H4 of the changing section 10b is lower than a height H3 of the upper surface of the substrate 5, [0022], Fig. 2)

Regarding claim 3, Fujita meets the claimed wherein the moving unit (stage 7, Fig. 2) includes an auxiliary member (unlabeled section of stage 7 that is outside 10a, see annotated Fig. 2 below) that surrounds the periphery of the substrate (substrate 5) held by the moving unit, and the supply port (part 10a) is arranged on a side face (Examiner notes that 10a exits along the side face of the auxiliary member, Fig. 2, Examiner notes the curve of exit port is interpreted as both a side face and top face of auxiliary member) of the auxiliary member that faces a side face of the substrate held by the moving unit. (Fig. 2)
[AltContent: arrow][AltContent: textbox (top face )][AltContent: arrow][AltContent: textbox (side face )][AltContent: textbox (auxiliary member)][AltContent: arrow]
    PNG
    media_image1.png
    960
    1249
    media_image1.png
    Greyscale


Regarding claim 4, Fujita meets the claimed wherein the moving unit includes an auxiliary member (unlabeled section of stage 7 that is outside 10a) that surrounds the periphery of the substrate (substrate 5) held by the moving unit, and the supply port is arranged on an upper face (10a is in the top face of stage 7, Fig. 2, Examiner notes the curve of exit port is interpreted as both a side face and top face of auxiliary member) of the moving unit at a position between the substrate held by the moving unit and the auxiliary member. (10a is between substrate 5 and unlabeled section of stage 7 that is outside 10a).


Regarding claim 8, Fujita meets the claimed wherein the gaseous matter supplying unit includes the plurality of supply ports, (Fujita teaches three or more gas flow forming sections 10, [0032]) and switches the supply port for supplying the gaseous matter based on a position of a molding area on the substrate where the composition is molded. (valves 13-1 and 13-2 which control supply of a gas to the first gas flow, see [0028] Fig. 4).



Regarding claim 9, Fujita meets the claimed, wherein the moving unit includes dividing members for dividing a space between the substrate held by the moving unit and the auxiliary member into a plurality of spaces, (Fig. 4 depicts the ports 10-1 and 10-2 to be divided by sections of stage 7. Fujita teaches selecting regions for gas flow, [0030], Fig. 3) and at least one of the supply ports is arranged in each of the spaces. (Fig. 4) 



Regarding claim 10, Fujita meets the claimed wherein the gaseous matter supplying unit supplies gaseous matter containing at least any one of helium (helium [0025]) and carbon dioxide.



Fujita teaches three or more gas flow forming sections 10, [0032]) to a periphery of the mold held by the mold holding unit, wherein the gaseous matter supplying unit supplies the gaseous matter (Fig. 4 depicts the ports 10-1 and 10-2 to be divided by sections of stage 7. Fujita teaches selecting regions for gas flow, [0030], Fig. 3) when the another gaseous matter supplying unit supplies the gaseous matter. Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of delivering gas to one or all sections, see [0030].


Regarding claim 12, Fujita meets the claimed wherein the another gaseous matter supplying unit supplies gaseous matter containing at least any one of helium (helium [0025])  and carbon dioxide.


Regarding claim 13, Fujita meets the claimed, further comprising a composition supplying unit (coating unit 1, Fig. 1) configured to supply the composition to a molding area on the substrate, ([0015]) wherein the gaseous matter supplying unit supplies the gaseous matter while the moving unit (substrate stage 7 and driving mechanism (not shown), [0016]) is moving the molding area from a position facing the composition supplying unit to a position facing the mold holding unit. Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used in the steps before or after the composition (resin) is applied, [0026].

Regarding claim 14, Fujita meets the claimed wherein the molding apparatus brings a pattern of the mold into contact with the composition to mold a pattern of the composition. (transfer the pattern of the mold 3 onto the substrate 5, [0015]).

Regarding claim 15, Fujita meets the claimed, wherein the molding apparatus brings a planar face portion of the mold into contact with the composition (the mold 3 has, for example, a rectangular shape, a protrusive portion at the center of a surface opposed to the substrate 5, and a three-dimensional pattern (for example, a circuit pattern) formed in the protrusive portion, see [0020]) to planarize the composition. (Examiner notes the areas of the mold without a protrusion are planarized.)  
Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used with blank molds that are planar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0320589).

Regarding claim 5, Fujita does not explicitly teach wherein the gaseous matter supplying unit includes another supply port different from the supply port, and the different supply port is arranged on a side face of the auxiliary member which faces a side face of the substrate held by the moving unit.
Fujita teaches three or more gas flow forming sections 10, [0032]. Fujita teaches varying the H1, H2, H3, and H4, to improve the interval between the mold 3 and the substrate stage 7 so that the gas flow forming section 10 passes below the mold 3, see [0022]-[0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine a port 10a with lower value of H4 (top facing) and a port 10a with a higher value of H4 and lower H2 (side facing) in order to be effective in terms of suppressing adhesion of particles to the substrate 5, see [0022]
  

(H4) and a height of the upper face of the substrate (H3) held by the molding unit is 1 mm or less.
Fujita teaches the maximum height H4 of the changing section 10b is lower than a height H3 of the upper surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the H4 and H3 difference to be 1 mm or less because an arrangement is advantageous in terms of preventing interference between the gas flow forming section 10 and the structure on mold 3, see [0022].


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0320589) in view of Horibe (US 2013/0323431 A1). 

Regarding claim 6, Fujita does not meet the claimed wherein the moving unit includes a shielding member that covers an upper side of the supply port.
Horibe meets the claimed wherein the moving unit includes a shielding member that covers an upper side of the supply port. (Horibe teaches supply air at port K1 where the top of the port is covered on the upper side with wall 3a, Fig. 1B, [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the angle of the air port of Fujita to be horizontal with a side wall on the upper side as taught by Horibe because the air port in the periphery allow for clearance of the nanoimprint apparatus, see [0023].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744